USDC IN/ND case 1:20-cv-00261-HAB-SLC document 6 filed 07/16/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

A’ZAAM WALEE BEY,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Cause No. 1:20-CV-261-HAB
                                               )
STATE OF INDIANA,                              )
                                               )
       Defendant.                              )

                                              ORDER

       A’zaam Walee Bey, an adherent to the so-called sovereign citizen movement, initiated this

action through the filing of five documents on July 15, 2020. (ECF No. 1-5). While the documents

are difficult to decipher, it appears that Bey is attempting to remove a CHINS case, Cause No.

02D08-1810-JC-000555, from Indiana state court to this Court.

       CHINS cases are considered civil actions, In re N.E., 919 N.E.2d 102, 105 (Ind. 2010), so

removal is governed by 28 U.S.C. § 1446. Among the many requirements for removal, § 1446

requires that any notice of removal “shall be filed within 30 days after the receipt by the defendant,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon

which such action or proceeding is based.” 28 U.S.C. § 1446(b)(1). While this deadline is not

jurisdictional, a party that fails to meet the deadline is deemed to have waived its right of removal.

Buller Trucking Co. v. Owner Operator Ind. Driver Risk Retention Grp., Inc., 461 F.Supp.2d 768,

780 (S.D. Ill. 2006).

       The Court has limited information on the CHINS case because Bey failed to file “a copy

of all process, pleadings, and orders” from the CHINS case as required by 28 U.S.C. § 1446(a).

However, the Court can conclude that the CHINS case was filed in October 2018, as designated
USDC IN/ND case 1:20-cv-00261-HAB-SLC document 6 filed 07/16/20 page 2 of 2


by the “1810” in the cause number. See Indiana Admin. Rule 8(B)(2). While the Court cannot be

sure that Bey was served in the CHINS case more than thirty days prior to July 15, 2020, it is

reasonable to assume that the state did not wait more than twenty months to serve him. Since all

doubts concerning removal must be resolved in favor of remand to the state court, Buller, 461

F.Supp.2d at 771, the Court concludes that Bey failed to seek removal within the thirty-day

timeframe and that he has waived any right of removal.

         For the foregoing reasons, this matter is REMANDED to Allen County, Indiana, Superior

Court.

         SO ORDERED on July 16, 2020.

                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT
